Exhibit 99.2 1 Portfolio Overview: Fixed Income$3.2 Billion is Fixed IncomeAverage fixed maturity duration: 4.2 yearsAverage tax-equivalent yield: 5.4% 98.8% investment gradeWeighted average: AA+All data is Market Value at 9/30/07 2Portfolio Overview: Asset Backed$939.3 million Asset Backed SecuritiesWeighted Average Rating: AAANo CDO’s/CBO’sAlt-A LTV: 64%Whole Loan LTV: 58%See next page for Sub-Prime DetailSee following pages forCMBS DetailAll data is Market Value at 9/30/07 3Portfolio Overview: Sub-Prime$25.6 million in AFS portfolioAll performing / No downgrades$4.2 million in a separate high-yield fund56%% pre-2005, 44% 2005, no 2006/2007LTV on MBS portion is 81%All data is Market Value at 9/30/07 4Portfolio Overview: CMBS$232 million in non-agency CMBS7% of fixed incomeAll data is Market Value at 9/30/07 5Portfolio Overview: Municipals$1.38 billionWeighted average rating: AA+Insured: $746 million (54%)Overall average rating: AAAWeighted average underlying rating: AA3Uninsured: $634 million (46%)Weighted average rating: AAInvestment policy requires municipals to be investment grade on a stand alone basisAll data is Market Value at 9/30/07 6Portfolio Overview: Equities$101 million in Equities & Equity SubstitutesAll data is Market Value at 9/30/07
